Citation Nr: 1619100	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  08-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for major depression (herein depression).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2002 and from June 2003 to January 2004.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the previously assigned 50 percent disability rating for the Veteran's service-connected depression.  In July 2011, the Board found that a TDIU claim part of the Veteran's appeal and remanded both the TDIU claim and the increased rating claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 50 percent disability rating criteria, which contemplates occupational and social impairment with reduced reliability and productivity.  In particular, the Veteran's symptoms included depressed mood, crying episodes, isolative behavior, anhedonia, chronic sleep impairment, motivation, focus and concentration difficulties, anxiety, suicidal ideation, suspiciousness and paranoia, racing thoughts, memory problems, auditory hallucinations, irritability and poor energy.

2.  Throughout the period on appeal, the preponderance of the evidence is against a finding that the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 70 percent (or higher) disability rating criteria.

3.  Throughout the period on appeal, the Veteran failed to meet the schedular requirements for a TDIU and the preponderance of the evidence is against a finding that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected depression (his only service-connected disability).


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected depression.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

2.  Throughout the period on appeal, the criteria for a TDIU have not been met and referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in a November 2014 letter.  While this letter was after the November 2007 rating decision on appeal, the agency of original jurisdiction (AOJ) subsequently readjudicated the issues on appeal in a September 2015 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (finding that the issuance of fully compliant notice letter followed by readjudication of the claim is sufficient to cure a timing defect).

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are VA treatment records and Social Security Administration (SSA) records.  The Board notes that there appears to be a gap in available VA treatment records from November 2007 to May 22, 2008.  The SSA records referenced a May 5, 2008 VA mental health treatment note that is not of record and would presumably be in that gap.  The current evidence of record, however, includes other VA treatment records, SSA records and VA examination reports that provide significant information regarding the Veteran's service-connected depression.  As such, remanding the issues on appeal for purposes of obtaining outstanding VA treatment records from a relatively limited period of time would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA examinations in May 2008 and September 2015.  Upon review, the Board finds these VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The issues on appeal were previously remanded by the Board in July 2011 and the Board finds that there has been substantial compliance with the relevant remand directives, as SSA and VA treatment records were obtained, the Veteran was provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in November 2014 and the Veteran was afforded a VA examination in September 2015 (which complied with the specific requests in the remand directives), as requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.




II.  Depression  

Legal Criteria

The Veteran's service-connected depression is currently assigned a 50 percent disability rating throughout the period on appeal.  Diagnostic Code 9434 is for major depressive disorder and is rated using the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

Under the General Formula, a 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2015) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Evidence

The Veteran was originally granted entitlement to service connection for depression in a September 2005 rating decision, which assigned a 50 percent disability rating.  It does not appear that the Veteran filed a claim for an increased rating, but rather that the AOJ initiated a review of the Veteran's service-connected depression in November 2007.  The November 2007 rating decision continued the assigned 50 percent disability rating for the Veteran's service-connected depression based on a review of VA treatment records dating from February 2007 to November 2007.  

A February 2007 VA treatment note from psychologist G.B. provided a GAF score of 55.  The Board notes that GAF scores are a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.
A diagnosis was noted of depression, it was noted that the Veteran and his wife were getting a divorce, reference was made to a failed small business and it was noted that the Veteran was "very sad that he will not have as much contact with his daughters."  The Veteran was noted to be moderately depressed and relevant mental status findings included that he denied suicidal and homicidal ideation, had intact language, had tangentially but minimal perseverative quality to thinking, had euthymic mood and affect congruent with mood and that there was no indication of perceptual disturbances, but some instances of bad judgment.  A March 2007 VA treatment note from G.B. noted that the Veteran "continues to be somewhat depressed" and include similar mental status findings as the previous note from this provider.  A July 13, 2007 VA treatment note from G.B. noted that Veteran was "very depressed today," referenced the Veteran's divorce becoming final and that the Veteran was "having significant trouble at work," noted that the Veteran felt worthless, had lost motivation and felt unenergetic, that he "'cries at the drop of a hat," that he was sleeping poorly and that he feared losing his job.  It was noted that there were "hints of paranoia" related to potentially being fired at work.  The Veteran denied suicidal or homicidal ideation, an assessment was noted that the Veteran was "in a depressive episode fueled by environmental events such as divorce and trouble at work" and that the Veteran wanted to restart therapy and antidepressant.  A VA treatment note from the same date from a psychiatrist referenced the Veteran as very depressed, crying, reporting not sleeping more than two hours for the past few weeks and feeling overwhelmed.  Medication was noted to be prescribed.  

A July 27, 2007 VA treatment note from Advanced Practice Registered Nurse (APRN) E.W. noted that since starting medication the Veteran was "feeling calmer and less anxious," that he was "worried about his job and feels discriminated against there," that the Veteran knew he "has some paranoid-sounding ideas about it," that his appetite was OK, that his mood and affect were dysthymic but affect demonstrated range appropriate to content, that his speech was logical, coherent and goal directed without evidence of psychomotor retardation, that he denied suicidal or homicidal ideation and that his appearance was neat and well groomed.  A July 27, 2007 VA treatment note from G.B. noted that the Veteran's depression had improved, that he was struggling with paranoid feelings about supervisors at work and included similar mental status findings as the previous note from the same provider, with the exception of mood being noted as moderately depressed.  A separate July 27, 2007 VA treatment note from G.B. stated that the Veteran "had been doing very well with stable mood and good functioning, but stresses from fail cyber cafe business led to wife leaving him and him starting into a depressive episode," noted that the Veteran "currently is feeling better but often cries, is very sad for pronged periods of time, losses motivation and hope," noted that the Veteran had restarted medication and was "more effectively working and coping with current life circumstances" and noted a diagnosis of Major Depressive Disorder (MDD) recurrent and provided a GAF score of 48.  The Board notes that GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social or occupational functioning.  

An August 2007 VA treatment note from G.B. referenced the Veteran as "struggling with losing job," that he was not working, that he was teary and depressed, that he was taking care of his daughters but felt worthless and had "'no self-esteem'" and included similar mental status findings as the July 27, 2007 treatment note, with the exception of the Veteran reporting passive suicidal ideation, without plans.  A September 2007 VA treatment note from G.B. noted that the Veteran was "much less depressed, but still very emotional," that he was spending as much time as he could with his children and included similar mental status findings as the previous note from this provider.  An October 2007 VA treatment note from E.W. noted that since starting medication the Veteran was "feeling calmer and less anxious," that he lost his job due to an on the job injury (for which he received workman's compensation), that he was sleeping well, that he had appetite, that he "has interest but some days just feels 'lazy'," that his concentration was OK and included similar mental status findings as the previous note from this provider (to include that he denied suicidal or homicidal ideation).  An October 2007 VA treatment note from G.B. referenced the Veteran as less depressed than the last session, that he had interviewed for several jobs, that "with some financial stabilization that he has been helping daughter and ex and he feels much better" and included similar mental status findings as the previous note from the same provider.  A November 2007 VA treatment note from G.B. stated that the Veteran "continues to feel that he is incapable of going back to work at this time because of his back pain and depression," that he had interviewed for several jobs but had not been offered one, that he was told "his language difficulties prevented him" from getting one job (it was also noted that he was a Spanish speaker but that his English is fairly good), that he was "angrier than before with some hints of suspiciousness," that he was working with several vocational rehabilitation agencies, that his thinking was "less replete with depressive themes" and included similar mental status findings as the previous note.

In his December 2007 Notice of Disagreement, the Veteran reported that he continued to see G.B. at the VA (and asked for updated records to be obtained) and noted that he was willing to report for an examination "as my condition has recently become more severe."  On his February 2008 VA Form 9, the Veteran stated that "I find it very difficult to find and hold a job because of my depression.  My confidence and motivation is so low that I find it hard to function" and that he continued to get mental health treatment at the VA.

The Veteran was afforded a VA examination in May 2008.  The Veteran was noted to be recently divorced, living alone and unemployed and receiving worker's compensation.  The examination report stated that recent VA "treatment note indicated significant depressive symptoms, including daily depressed mood, frequent crying jags, isolative behavior, anhedonia, low motivation, poor sleep, and feelings of hopelessness" and that "[s]ymptoms noted were to be in the moderate to moderate severe range and were described as 'debilitating.'"  It was referenced that "[m]ultiple stressors were noted throughout the record, including...his loss of work due to medical and psychiatric difficulties."  It was noted that the examiner consulted with the Veteran's treating clinician, which "revealed similar report of significant depressive symptoms, a history of impulsive behavior suggesting potential a bipolar process, as well as some possible paranoia/suspiciousness." 

Upon examination, the Veteran reported daily depressed mood (noted to be "rather unremitting over time"), no interest in any activities, guilt, "feeling as if he is a "'failure'," feelings of hopelessness and helplessness, concentration difficulties, insomnia, poor appetite and difficulty with motivation and ability to organize thoughts and daily activities.  It was noted that the Veteran denied suicidal thoughts but that he stated "if he was killed accidentally, that would be 'okay'."  The Veteran also reported "long standing social anxiety" and described "significant anxiety in the mornings" (it was noted that "it does not appear that he experiences discrete panic attacks").  It was noted that the Veteran "has great shame regarding his current life circumstances, and reports, quite tearful at times, about the loss of his family, work, and inability to speak with his oldest daughter."  It was noted that the Veteran reported no recent inappropriate behaviors, but that "the medical record indicates a history of some impulsive behavior, such as attempts to start small businesses with little success."

It was noted that the Veteran had been married for 21 years and divorced last year, that he had two daughters (ages 17 and 7), that he "described considerable difficulties in his ability to communicate with his oldest daughter" and had a "good relationship with his youngest daughter," that he was not in a current relationship, that "he has not spoken with his friends for some time, as he feels guilty for a failed business venture with them" and that he reported no engagement in any leisure activities.  

It was noted that the Veteran worked as a product selector for ten months, that he injured his back on the job in April 2007 and that he was put on light duty and was put on short-term disability in July 2007 for "'stress, anxiety, and depression'."  The Veteran described "ongoing difficulties due to feeling discriminated against by the company and they settled a claim with him."  It was noted that the Veteran reported "several instances in which he feels discriminated against and cited that various employers are guilty of this in his past terminations and other job-related problems."  It was noted that the Veteran had not returned to work since July 2007 and that he "feels unable to return to work, due to difficulties with concentration, depression, and related symptoms."  It was noted that "[t]he [V]eteran reported attending vocational rehabilitation, though reported no success with his education and in attempts to find work."  The Veteran was noted to be currently treated with medication and regular outpatient treatment.  The Veteran described no significant difficulties with his activities of daily living (ADLs).        

Upon mental status examination, the Veteran was noted to be depressed appearing (with a depressed mood and an affect congruent with his mood), unshaven but otherwise well groomed and neatly dressed and tearful at times.  It was also noted that the Veteran denied suicidal ideation, that he reported "considerable negative and depressive thought content, frequently referring to himself as 'a failure'," that his thought process was logical and goal-directed, that he reported no current auditory or visual hallucinations, that there was "some evidence" of mild suspiciousness and paranoia, that his insight was fair and his judgment was good.  It was also noted that the Veteran's "cognition was not formally tested at this time, though he reports considerable problems with concentration."

A diagnosis was provided of major depressive disorder (MDD), recurrent, moderate to severe and a GAF score of 48 was provided, with the highest score in the past year noted to be 53.  Under the summary heading, it was noted that the Veteran "presents with chronic depressive symptoms, with a history of treatment for his symptoms since his difficulties surrounding...his discharge from the military in 2004" and that the Veteran "reports other psychosocial stressors which have exacerbated his current condition and have caused his limited ability to engage in occupational and social activities."  It was also noted that the Veteran's "symptoms remain quite severe."

Also of record are SSA records.  A Disability Determination and Transmittal form noted that the Veteran was disabled and his disability began July 2007 and that his primary diagnosis was affective disorders.  A Symptom Questionnaire completed by the Veteran dated May 21, 2008 noted that the Veteran reported depression (described as constant and a 7 on a 1-10 scale), racing thoughts and difficulty concentrating and remembering things.  The Veteran reported being limited in his activities due to depression, concentration and memory problems.  A Function Report completed by the Veteran dated May 21, 2008 referenced racing thoughts (including difficulty sleeping related to such) and spending two to three hours with his daughter during a day.  The Veteran stated that he "used to be able to work.  I used to enjoy reading and looking things up on the internet.  I am no longer able to do these things due to my severe depression, lack of motivation, concentration and memory problems, racing thoughts, pain in my neck, lower back and legs."  The Veteran described difficulty motivating himself to dress, bathe and shave, a decreased appetite and stated that he did not cook due to a lack of motivation and did not clean his apartment on a regular basis due to a lack of motivation (and when he did clean, he bounced around between activities due to being easily distracted).  The Veteran reported periods of time where he forgets to pay bills.  As to social activities, he reported spending time with others and specifically with his daughter (noted as five days a week).  The Veteran reported problems getting along with family, friends, neighbors or others and that he had "no interest to communicate with others."  He also reported having no interest in talking and that when he does talk, he has difficulty following a conversation and with word recall, that he had problems with his short term memory, that he lacks motivation to begin and finish tasks, that he has difficulty concentrating due to racing thoughts, that he has difficulty understanding and comprehending things, that he has difficulty following instructions due to his concentration and memory problems (it was also noted that he must complete written instructions one at a time due to concentration problems and must write down spoken instructions due to concentration and memory problems), that he isolates himself from others because he had no interest in being around others and that he can only pay attention a few minutes before becoming distracted.  The Veteran denied being fired or laid off a job because of problems getting along with other people and stated he did not have difficulty getting along with authority figures.  The Veteran stated he avoided stress because it overwhelmed him and that he becomes frustrated when changes in his routine occur.

A Work History Report form noted the Veteran worked as a housekeeping supervisor from 1989 to 1999, as a restaurant runner from 2000 to 2001, as Military Police from 2001 to 2004, as security from 2003 to 2006 and as a product selector (in a warehouse) from 2006 to 2007.  A Disability Report form completed by the Veteran noted he injured his back at work in April 2007, was on light duty before resuming regular duty and re-injured his back in June 2007.  The Veteran stated that he was "not able to work because of pain, symptoms and limitations caused by his back pain, cervical pain and depression."  Regarding how his conditions limit his ability to work, the Veteran referenced various physical issues and stated that he had trouble concentrating, focusing and sleeping because of racing thoughts, trouble remembering things and retaining information, that he feels tired all the time and lacks energy because of his depression, that he lacks motivation and desire to do things because of feelings of sadness and that he isolates himself and prefers to be alone and does not like leaving his house.

A Psychiatric Review form completed by a Dr. J.G. on May 20, 2008 (noted to be an assessment from July 2007 to the present) noted MDD, noted moderate restrictions of ADLs, marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence or pace.  The form referenced a May 5, 2008 VA treatment note from G.B. (which as previously discussed is not of record) as noting the Veteran as "some what slowed," as reporting his memory and attention have declined and that he has trouble reading more than 10 minutes, that he has significant trouble following through with things and maintaining focus, that his speech is slowed and that his judgment is fair.  The form also noted that the Veteran's condition was cyclical.   

The next VA treatment records of record are from May 29, 2008 from E.W. and noted that the Veteran reported difficulty falling asleep and only sleeping a couple of hours.  A June 2, 2008 VA treatment note from G.B. noted that the Veteran "remains very depressed," that he has not been able to secure work, that he feels sad all the time, that he has crying jags and cries in the session, that he feels hopeless at times, that he feels disconnected from his family and his friends, that he continued to have trouble talking with his oldest daughter and included similar mental status findings as the previous note from this provider, with the exception that mood was noted as moderately to severely depressed, that no indications of impulsivity this period was noted and that no indications of mania was noted (with a reference that there have been in the past).  

An August 2008 VA treatment note from E.W. noted that the Veteran had a decreased interest in things such as reading, that he had no appetite (but had no weight loss), that his concentration was OK, his mood and affect was dysthymic, that he was not tearful, that his speech was logical, coherent and goal directed without evidence of psychomotor retardation, that he denied suicidal or homicidal ideation and that his appearance was neat.  An assessment was noted of "[s]ignificant depression remains probably due to being under medicated."  An August 5, 2008 VA treatment note from G.B. noted that the Veteran "continues to struggle with depressive symptoms," that he is "sad most of the time with excessive worry," that he "has lost interest in reading working on the computer (although he forces himself to)," that "he is trying to get involved socially (mostly through the gym) but has limited energy and motivation," that he "continues to have a variety of issues with family members" and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider, with the exception of his mood being noted as moderately depressed.  

An October 2008 VA treatment note from E.W. referenced that the Veteran continued to be estranged from his oldest daughter, that he was "[m]ore paranoid and feels other watch him when he leaves his home" and that he "[f]eels he is being followed so stays at house" and included other similar findings as the previously discussed note from the same provider.  An assessment was noted that "[s]ome evidence increased depression with psychotic features."  An October 2008 VA treatment note from G.B. noted that the Veteran reported improved sleep and less racing thoughts on his new medications, that he felt more energetic, but that he "continues to struggle with significant depressive symptoms," that he is "sad most of the time about 'being a failure'," that he has lower interest in reading, working on the computer, and pursing vocational options and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider, with the exception that he was "[s]till having some paranoid indications, but with less behavioral effect."  

A November 2008 VA treatment note from E.W. noted that the Veteran was "[s]ubjectively feeling better as financially is doing better," that he was able to leave home and not feel he is being followed, that he did not have auditory hallucinations, that his concentration was improved, that his mood and affect was less dysthymic and included other similar findings as the previously discussed note from the same provider.  An assessment was noted that "[s]ome evidence decreased depression and psychotic features have resolved."  A November 2008 VA treatment note from G.B. noted that the Veteran was subjectively feeling better, that he continues to struggle with depressive symptoms, that there was some improvement in concentration, that he had better communication with his ex-wife and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  A November 2008 VA primary care treatment note referenced that the Veteran reported feeling tired all the time and waking up tired and that he was gaining a lot of weight and noted that his mental health medication needed to be taken at night to reduce symptoms of fatigue and that his medication was "also likely contributing to w[eigh]t gain which is depressing to the" Veteran.  

A December 2008 VA treatment note from G.B. noted that the Veteran reported increased racing thoughts and included similar mental status findings as the previously discussed note from the same provider, with the exception of paranoid indications not being noted.  A February 2009 VA treatment note from G.B. noted that the Veteran reported increased racing thoughts, that the Veteran was helping take care of his ex-mother in law who had been diagnosed with cancer and included similar mental status findings as the previously discussed note from the same provider, with the exception that "[s]ome paranoia and odd beliefs with guilt themes" was noted and suicidal and homicidal ideation was denied.  A February 2009 VA treatment note from E.W. noted that the Veteran stopped his medication for two months, had an anxiety episode and was taken to the hospital and was told he needed to resume his medication, that he had resumed his medication and that this resulted in decease in anxiety and improvement in depressive symptoms, that he subjectively was feeling better, that his sleep was OK, that he had some feelings of being followed, that his mood and affect was euthymic and included other similar findings as the previously discussed note from the same provider.  An assessment was noted of depressive symptoms improved with therapy and medication.  

An April 2009 VA treatment note from G.B. noted that the Veteran reported an improvement in mood, that the Veteran was "still aiding family and friends," that he "notes decrease in paranoia and mistrustfulness in general," that he was sleeping better, that he was "making reason choices" and included similar mental status findings as the previously discussed note from the same provider, with the exception that his mood was noted to be minimally depressed.  A May 2009 VA treatment note from E.W. noted that the Veteran was subjectively feeling better, that he was looking for part time work but had not found anything, that there were no feelings of being followed and included other similar findings and assessment as the previously discussed note from the same provider.  A May 2009 VA treatment note from G.B. noted that the Veteran "reports stable non depressed," that the Veteran "has been effectively managing his interpretations of events and relationships and this has resulted in less experienced stress and depression," that he was "actively involved" in social security vocational programming, that "[h]e has been managing relationships with ex wife, her mother and his children.  [H]e continues to have issues with[] oldest daughter," that he was "more focused on feeling healthy and consistently exercising" and that "[t]his has increased motivation and decreased frustration" and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  A June 2009 VA treatment note from G.B. noted that the Veteran "reports stable mood with managed symptoms of depression," that the Veteran has been focusing on finding work, that he got his security guard card and was actively looking in that area and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  A separate June 2009 VA treatment note from G.B. noted that the Veteran recently "had been doing very well with stable mood and good functioning," that he was "more effectively working and coping with current life circumstances" and noted a diagnosis of MDD recurrent mild and provided a GAF score of 50.

A July 2009 VA treatment note from E.W. noted that the Veteran was subjectively feeling better until his car broke and included other similar findings and assessment as the previously discussed note from the same provider.  An August 2009 VA primary care note stated that the Veteran hurt his back at work in April 2007 and had been out of work since that time and noted his depression to be stable.  A September 2009 VA treatment note from G.B. stated that the Veteran "reports depressed mood (crying several times in the session)," that he had not been able to get a job and thought by now he would have and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  An October 2009 VA treatment note from G.B. noted that the Veteran reported moderate depressive symptoms, that he was upset that he did not have a job at this time (it was noted that he had submitting a number of applications and had several interviews but had not been offered a job) and included similar mental status findings as the previously discussed note from the same provider, with the exception of his mood being noted to be moderately depressed and that the previously referenced paranoia and odd beliefs with guilt themes was noted to not be hampering his function.  It was noted that the Veteran was connected to the VA Compensated Work Therapy (CWT) program.  
An October 2009 VA CWT note stated that the Veteran most recently worked "as a Warehouse Worker until he was hurt in 2007," that prior to this time he was a Security Guard for three years, that the he would like to pursue being a Security Guard and that "[h]e would like to work part time so as not to impact his" SSA disability benefits.  It was also noted that the Veteran "state[d] he needs socialization and becomes sad when he is in his [apartment] for too long alone," that his functional limitations were having trouble thinking, focusing and short term memory loss, that he had fleeting thoughts of suicide with no plan or intention of harming himself, that he had sleep problems that makes him become stressful, that too much noise or too many people caused stress, that he can work around people but "does not like alot of interaction with too many people," his strengths were noted as being a kind person, loving and intelligent, he was noted to be determined and to "finish[] his work even if it is difficult for him to complete," that he has no problems with attendance and punctuality, that he has computer, safety, security, supervisory and Fire Marshall skills and that he has three years of college in computer sciences.  It was noted that the Veteran was placed on a waitlist for services from CWT; however a later March 2010 addendum noted that he was removed from the waitlist because of a move to Puerto Rico.  

A November 2009 VA treatment note from G.B. noted that the Veteran reported moderate but well managed depressive symptoms, that he continued to seek work and included mental status findings of clear and goal oriented thinking with less of a preservative quality, dysphoric mood and affect congruent with mood, no paranoia or indications of delusions and no suicidal or homicidal ideations.  A December 2009 VA treatment note from G.B. noted that the Veteran was "entertaining a move to [Puerto Rico] if he cannot find work here" and included similar mental status findings as the previously discussed note from the same provider. 
 
A January 2010 VA treatment note (from a Puerto Rico VA facility) from psychiatrist C.L. noted that the Veteran moved to Puerto Rico one month ago and that he was living with his mother.  It was noted that the Veteran reported since two weeks ago crying spells, sleeping difficulties and poor concentration and that he reported feeling depressed, decreased energy, decreased motivation to do things he used to enjoy and irritability.  Stressors were reported of being away from his children (noted to still live in Connecticut) and not taking his medication since moving to Puerto Rico.  The Veteran denied suicidal or homicidal ideas, "reports hearing a beep that does not let him sleep" and reported a past history of auditory hallucinations (noted to be voices calling his name).  Mental status exam findings noted the Veteran as appropriately dressed and groomed, spontaneous vocal speech, depressed mood and broad affect, that the Veteran denied racing thoughts and visual hallucinations, that delusional thoughts were not elicited, that the Veteran was coherent, relevant and logical, negative findings of loose associations, flight of ideas, phobias, panic attacks, obsessions or compulsions, perception disorders, that the Veteran was alert and fully oriented to time, place and person, that his memory was preserved, that his concentration was not preserved and that his insight and judgment was fair to test.  A diagnosis was noted of MDD severe recurrent with psychotic features, a GAF score of 60 was provided and medication was prescribed.  An accompanying nurse note noted the Veteran to be oriented in all spheres, normal thought content, coherent thought process, intact memory and fair judgment and insight.

A February 2010 VA treatment note from C.L. referenced that since the last appointment (the previously discussed note) and resuming medication, the Veteran was feeling better, with better sleep and less irritability, more energy and motivation.  It was noted that the Veteran ran out of medication a week ago and "has been feeling deteriorated again."  Mental status examination noted adequate hygiene, coherent and logical thought process, normal thought content, depressed and irritable mood, broad affect, no abnormality of perception, oriented in all spheres, intact memory and fair judgment and insight.

A February 2010 VA social work note stated that the Veteran returned to Puerto Rico from Connecticut after living ten years there, that he was living at his mother's house with his grandmother, his stepfather and his wife of two years.  The Veteran reported sleep difficulties, anxiety and poor appetite.  He reported maintaining phone communication with his two daughters in Connecticut, that "the relations with daughters are emotionally strong" and that he was sad being separated from his daughters.  It was noted that the Veteran had special talents/abilities in communication, that he liked to help his mother at home with house chores and that his hobbies were reading about technology and nutrition.  A February 2010 VA psychologist note noted that that the Veteran was experiencing adjustment difficulties regarding his move to Puerto Rico, that the Veteran "has been experiencing acute symptoms of depression and anxiety since August 2009, when his wife had her first interview with the Immigration Service" and that transition to Puerto Rico and "the anxiety provoked by the uncertainty of wife's legal papers have contributed" to the Veteran's symptoms.  Mental status examination noted adequate hygiene, normal behavior, readily spontaneous speech, alert and attentive consciousness, oriented in all spheres, depressed mood, expressive affect, coherent, logical and goal-directed thought process, no unusual thought content (with feelings of worthlessness noted), no abnormality of perception noted or reported, limited judgment, extremely limited/impaired insight and no suicidal or homicidal ideas.  A diagnosis was provided of major depression and a GAF score of 60.  The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.

A March 2010 VA treatment note from G.B. (from the Connecticut VA facility) noted that the Veteran reported that since moving back to Puerto Rico his mood was "no longer significantly depressed" and noted a diagnosis of mild depression and provided a GAF score of 60.  

A March 2010 VA treatment note from C.L. (from the Puerto Rico VA facility) noted that the Veteran reported feeling "somewhat better" since his last appointment with this provider, that he was less worried and felt calmer, that he had been hearing non command voices, had fragmented sleep pattern and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  A May 2010 VA treatment note from C.L. noted that the Veteran denied hallucinations or delusions, that he felt depressed, noted psychomotor retardation, low energy and anhedonia and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  An assessment noted that the Veteran was "showing deterioration of depressive symptoms upon multiple stressors at the moment."   A June 2010 VA treatment note from C.L. noted that the Veteran had been feeling better since his last appointment with this provider, that his youngest daughter was visiting next month and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  An assessment noted that the Veteran was showing improvement of depressive symptoms upon increased in dose of medication and a GAF score of 65 was provided.  An accompanying nursing note noted that the Veteran reported feeling better and stable about his condition.  An October 2010 VA treatment note from C.L. noted that the Veteran reported continuing to feel stable since his last appointment with this provider, that his daughter came to visit him, that he had a new daughter recently born, included an assessment that he continued to show improvement of depressive symptoms and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.

A January 2011 VA treatment note from a different mental health provider (noted due to C.L. being on leave) stated that the Veteran "reports that he has been doing fine with current medication regimen, but he has been worried about his wife" and noted other similar findings and included similar mental status findings as the previously discussed note from C.L., with the exception of his mood noted as mildly depressed, judgment noted to be good and a provided diagnosis of MDD, moderate, without psychotic features.  An accompanying nursing note stated that the Veteran reporting not sleeping well.  An April 2011 VA treatment note from C.L. noted that the Veteran reported continuing to feel stable since his last appointment with this provider and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  A diagnosis was provided of MDD severe recurrent with psychotic features and a GAF score of 70 was noted.  The Board notes that GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social or occupational functioning, but functioning that is generally good, and with some meaningful interpersonal relationships.  A September 2011 VA treatment note from C.L. noted that the Veteran reported continuing to feel stable since his last appointment with this provider and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  A diagnosis was provided of MDD severe recurrent (without mention of psychotic features).  A November 2011 VA treatment note from C.L. noted that the Veteran reported continuing to feel stable since his last appointment with this provider, that he was planning to move to Florida and noted other similar findings and included similar mental status findings as the previously discussed note from the same provider.  An accompanying nurse note referenced that the Veteran reported feeling better and stable about his condition and that he had good sleeping patterns.   

A December 2011 VA psychiatric treatment note (from a Florida VA facility) noted that the Veteran had moved from Puerto Rico to Miami.  It was noted that the Veteran reported being stable, that he was treated "for many years with good results" with medication, that he denied symptoms of psychosis, mania or anxiety and that he denied symptoms of depression.  Mental status exam noted that the Veteran was well groomed, grossly intact cognitive functioning, coherent and clear speech, good mood (it was also noted that the Veteran appeared euthymic) and affect as congruent to mood, that his thought processes were organized and goal directed, that his thought content was void of delusions, that he denied perceptual disturbances, that insight and judgment was fair and that he denied suicidal or homicidal ideation, intent and plan.  An assessment was noted of MDD, currently stable with medications and a GAF score of 65 was provided.  

A February 9, 2012 VA treatment note (from a Connecticut VA facility) noted that the Veteran, his wife and his 16 month old daughter lived with the Veteran's oldest daughter, mental status examination noted the Veteran to be alert and oriented, clean and casually dressed, a reported 6-7 (out of 10) mood, constricted affect, that he appeared as if he was about to cry at some points, that speech was regular rhythm, rate and volume, that there was no psychomotor activation or retardation, good insight and judgment and no suicidal or homicidal ideations or auditory or visual hallucinations.  It was noted that the Veteran "states that he is not depressed" and the provider noted that the Veteran "may be minimizing his depression."  It was noted that the Veteran was transferring his care from the VA in Puerto Rico.  A February 27, 2012 VA treatment note stated that the Veteran denied daytime panic attacks or anxiety, that his depression had gotten better with medication, that he denied any agitation, anger, signs and symptoms of hypomania or mania, suicidal or homicidal ideations and auditory or visual hallucinations and included similar mental status findings as the February 9, 2012 note.  An assessment was noted of MDD and that the Veteran "[c]ontinues to do better."  A March 2012 VA primary care note referenced the Veteran's depression as stable.  A May 2012 VA treatment note noted that the Veteran felt and slept better, that he stays busy playing with his granddaughter and daughter, that things with his wife were "'good'," that he used to have auditory hallucinations (noted as hearing his daughter yelling for him) but that he has not had these since January, that "[s]ometimes in Jan[uary] would wake up in panic and that is no longer happening" and noted other similar findings and included similar mental status findings as the February 27, 2012 note, with the exception that his mood was reported as "'fine - 7-8 with 10 being the best'" and his affect was restricted.  An assessment noted of MDD and that the Veteran "continues to do well" with his medication.  The Board notes that this appears to be the last VA treatment that the Veteran received.

The Veteran was afforded a VA examination in September 2015.  A diagnosis was provided of MDD, recurrent, mild, with anxious distress.  The examination report noted the Veteran's level of occupational and social impairment with regard to his MDD as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, which the Board notes corresponds to the criteria for a 10 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  It was noted that the Veteran was married (having married his second wife in August 2008), that he described his relationship with his wife as "'fine'," that he and his wife had been living in Venezuela (where she is originally from), that the Veteran described "immigration difficulties and how it has prevented he and his new wife, and their 5-years old daughter from starting a life in the United States," that "[t]he Veteran described how stressful, and sometimes even scary, it was to be living in Venezuela where they have very high violent crime rates" and that "[b]ecause of the dangers of living there, he tends to remain close to his home which he shares with his parents-in-law, wife and daughter," that the Veteran "continues to maintain 'good' relationship with his older daughters (now ages 24 years and 14 years)" and that "[t]he Veteran reported that he has friends and family (primarily his wife's family) with whom he socializes frequently."

It was noted that the Veteran had not worked since July 2008 and that "[t]here are several reasons for his unemployment including his ongoing knee and back pain, memory difficulties, and the fact that he is not authorized to work in Venezuela given his immigration status."  The Veteran reported that he was applying for residency in Venezuela, but that he "will most likely not pursue employment given his ongoing pain issues and memory problems" and that the Veteran "described being very forgetful, and often misplacing important documents."  Regarding treatment, it was noted that the Veteran had not been followed by mental health service since May 2012 "as he has been living in Venezuela" and that he was not currently prescribed psychotropic or sleep medications and had not taken any such medications since 2012.

It was noted that the Veteran reported experiencing symptoms consistent with MDD, recurrent, mild, with anxious distress, including depressed mood, anxiety (with anxiety noted to be exacerbated by major life stressors), chronic sleep impairment, poor energy and concentration and memory difficulties.  It was noted that the Veteran denied suicidal or homicidal ideations, experiencing any obsessional rituals, delusions or hallucinations and experiencing any problems with impulse control.  It was noted that the Veteran's speech was normal in tone and rate, coherent and goal-directed (also described as having no abnormalities).  It was noted that the Veteran's thought processes were within normal limits (also described as generally linear and goal-directed), that he appeared to have fair judgment and insight, that his mood appeared anxious and his affect was full range and that he was appropriately groomed and dressed in casual attire.  It was noted that the Veteran "described having moments of panic but what he described appears to be moments of acute anxiety, and not true panic attacks."  It was noted that the Veteran described difficulties sleeping, averaging approximately three to four hours of sleep per night, almost every night.  Legal and behavioral problems were denied since the last VA examination.  Symptoms noted to actively apply to the Veteran's MDD were depressed mood, anxiety, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  Additional symptoms attributable to the Veteran's MDD were noted of poor energy and "some concentration problems."  It was also noted that no overt cognitive deficits were noted and that there was no evidence of psychosis, paranoia or mania. 

The examiner noted that "[t]he Veteran appears to continue to struggle with MDD, however, his symptoms appear to have improved (at least to some extent) since his last exam in 2008 despite the significant psychosocial stressors with which he continues to struggle."  The examiner also stated that it was less likely as not that the Veteran's depression "alone would render him unable to obtain or retain gainful employment."  In support of this opinion, the examiner stated that the Veteran's symptoms appeared to have improved since the last VA examination and that "[w]hile [the Veteran] continues to struggle with symptoms of depression as well as anxiety especially when overwhelmed by psychosocial stressors, the Veteran has been able to more effectively manage his symptoms of depression and anxiety" and referenced that this was the case "even without psychotropic medications (which he has not taken since 2012) and psychotherapy (which he has not engaged in since 2009."  In this regard, the Board notes that, as discussed above, the Veteran also received mental health treatment from January 2010 to November 2011 in Puerto Rico (and he also had some VA mental health treatment in 2012 in Connecticut).  The examiner did not reference the Puerto Rico VA mental health treatment when describing VA mental health treatment (instead only referencing mental health treatment in Connecticut).  In any event, it appears that the Veteran has not received mental health treatment since 2012 and the Board finds this misstatement (noting that the Veteran had not engaged in psychotherapy since 2009 when he had later such treatment) by the examiner, when considered in the overall context of the thorough examination report, to not reduce the adequacy or probative value of such examination report.  

The examiner also referenced SSA records from May 2008 when the Veteran "described living a very lifeless, depressed life, devoid of motivation and desire" and contrasted that to the Veteran's report at the current examination "that he enjoys spending time with others (namely his wife's family) and he is always 'trying to help other people.'"  The examiner further referenced that in contrast to SSA records, "the Veteran reported that he now enjoys and spends the majority of his time 'reading on the internet.'"  The examiner stated that "[t]hese examples are mentioned here to illustrate how much the Veteran's symptoms of depression and anxiety appear to have improved since the last evaluation in 2008."  The examiner also stated that "it appears that that there is a multitude of reasons as to why [the Veteran] has not worked since July 2008" and stated that "[i]t appears that while depression and difficulties concentrating had contributed to his occupational difficulties in the past, the Veteran's physical limitations, namely from his back injuries resulting from work related injuries, made it very difficult to continue working."  The examiner also referenced that, more recently, the Veteran not being authorized to work in Venezuela was one of the reasons he was not working.  The examiner concluded that "[g]iven the improvement in his depressive symptomatology, and the fact that there are multiple reasons for his unemployment, it is less likely than not (less than 50/50 probability) that the Veteran's major depression alone would render him unable to obtain or retain gainful employment at this time."

Analysis

With respect to whether an increased disability rating in excess of 50 percent is warranted for the Veteran's service-connected depression, the Board finds that, throughout the period on appeal, such a rating is not warranted.  The Veteran's service-connected depression was manifested by a variety of symptoms during the period on appeal, as discussed in detail above.  In particular, the Veteran's symptoms included depressed mood, crying episodes, isolative behavior, anhedonia, chronic sleep impairment, motivation, focus and concentration difficulties, anxiety, suicidal ideation, suspiciousness and paranoia, racing thoughts, memory problems, auditory hallucinations, irritability and poor energy.  Upon review of the evidence of record, the Board concludes that, throughout the period on appeal, the preponderance of the evidence is against a finding that the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 70 percent (or higher) disability rating criteria.

The evidence of record indicates that the Veteran's service-connected depression is manifested by a variety of symptoms that do result in some degree of occupational and social impairment.  The May 2008 VA examination report referenced that the Veteran "reports other psychosocial stressors which have exacerbated his current condition and have caused his limited ability to engage in occupational and social activities."  The September 2015 VA examination report noted the Veteran's level of occupational and social impairment with regard to his MDD as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It is clear from the evidence of record that the Veteran's service-connected depression is manifested by symptoms that do result in some degree of occupational and social impairment.  

The evidence of record, however, does not show that such occupational and social impairment is of the severity contemplated by the 70 percent (or higher) disability rating criteria, i.e., impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

With respect to family relations, the evidence did not indicate that the Veteran was deficient in family relations.  The evidence referenced the Veteran as having various family relations, including at various points with his ex-wife, ex-mother in law, his children, his mother, his current wife and his current wife's family.  The Veteran appears to have had a somewhat complicated relationship with his oldest daughter, as was referenced above.  For example, the May 2008 VA examination report referenced the Veteran as having an "inability to speak with his oldest daughter."  A February 2010 VA social work note, however, referenced that the Veteran reported maintaining phone communication with his two daughters in Connecticut and that "the relations with daughters are emotionally strong" and a February 9, 2012 VA treatment note (from the Connecticut VA facility) noted that the Veteran, his wife and his 16 month old daughter lived with the Veteran's oldest daughter.  As such, while the Veteran appeared to have a somewhat complicated relationship with his oldest daughter, various other references were made to other family relationships.  As such, the evidence did not indicate that the Veteran was deficient in family relations.  

With respect to judgment, the evidence did not indicate that the Veteran was deficient in judgement.  As noted, a February 2007 VA treatment note referenced "some instances of bad judgment" (which was repeated in other treatment notes by the same provider up to November 2007).  The May 2008 VA examination report described the Veteran's judgment as good.  A January 2010 VA treatment note from C.L. noted the Veteran's judgment to be fair to test.  A February 2010 VA social work note referenced the Veteran's judgment as limited.  A January 2011 VA treatment note from a different mental health provider than C.L. noted the Veteran's judgment to be good.  A December 2011 VA psychiatric treatment note referenced the Veteran's judgement as fair.  A February 9, 2012 VA treatment note referenced the Veteran's judgment as good.  The September 2015 VA examination report noted the Veteran to have fair judgment.  Upon review, while some VA treatment records included reference to "some instances of bad judgment" and a February 2010 VA social work note referenced the Veteran's judgment as limited, other evidence generally referenced the Veteran's judgment as fair (with some references to the Veteran's judgment as good).  Also, the phrase "some instances of bad judgment" suggests the instances of bad judgment are limited in nature.  As such, the Board concludes that the disability picture related to the Veteran's judgment, even considering the references to "some instances of bad judgment," does not rise to the level to be considered deficient.  In addition, the Board notes that the 50 percent disability rating criteria provides as an example symptom impaired judgment.  As such, to the extent that the Veteran's judgment is impaired by his service-connected depression, such is considered by the assigned 50 percent disability rating.      
 
With respect to thinking, the evidence did not indicate that the Veteran had deficiencies in thinking.  VA treatment notes from provider G.B., including a February 2007 note, referenced the Veteran as having tangentially but minimal perseverative quality to thinking.  The May 2008 VA examination report noted that the Veteran's thought process was logical and goal-directed.  An October 2009 VA CWT note referenced a functional limitation of having trouble thinking.  Various records noted that the Veteran reported racing thoughts, though a January 2010 VA treatment note noted that the Veteran denied racing thoughts.  A November 2009 VA treatment note from G.B. noted clear and goal oriented thinking with less of a preservative quality.  A January 2010 VA treatment note referenced coherent thought process.  Various VA treatment notes from provider C.L. (from February 2010 to November 2011) noted coherent and logical thought process.  A December 2011 VA psychiatric treatment note noted that thought processes were organized and goal directed.  The September 2015 VA examination report noted that thought processes were within normal limits (also described as generally linear and goal-directed).  Upon review, while the Veteran reported racing thoughts, VA treatment records referenced the Veteran as having tangentially but minimal perseverative quality to thinking and an October 2009 VA treatment note referenced the Veteran as having a functional limitation of trouble thinking, other evidence generally did not find the Veteran's thought process deficient and referenced it as, for example, logical, clear, goal oriented and organized.  As such, the Board concludes that the disability picture related to the Veteran's thinking does not rise to the level to be considered deficient.  In addition, the Board notes that the 50 percent disability rating criteria provides as an example symptom impaired abstract thinking.  As such, to the extent that the Veteran's thinking is impacted by his service-connected depression, such is considered by the assigned 50 percent disability rating.

In addition, as importantly, the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 50 percent disability rating criteria and not of the level of severity contemplated by the 70 percent disability rating criteria.  With respect to the example symptoms provided for the 70 percent disability rating criteria, the evidence of record did not show the majority of such symptoms (or other symptoms of similar severity).  Obsessional rituals which interfere with routine activities were not referenced by the evidence and obsessional rituals were noted to be specifically denied by the Veteran in the September 2015 VA examination report.  Speech intermittently illogical, obscure, or irrelevant was not shown by the evidence.  While a SSA record (referencing a VA treatment record not of record) referenced the Veteran's speech as "slowed," this is not of the same severity of the symptom contemplated by the 70 percent disability rating criteria and, as noted above, the Veteran's speech was variously referenced as logical, coherent, goal directed, readily spontaneously, regular rhythm, rate and volume and by the September 2015 VA examination report as having no abnormalities.  With respect to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, such was not shown by the evidence of record.  Various evidence of record referenced the Veteran's mood as being depressed (which was described with varying levels of severity).  The evidence did not indicate, however, that this depression affected the Veteran's ability to function independently, appropriately and effectively.  In addition, reference was made to the Veteran experiencing anxiety, but not to his experiencing panic attacks.  See, e.g., September 2015 VA Examination Report (noting that that the Veteran "described having moments of panic but what he described appears to be moments of acute anxiety, and not true panic attacks").    

Regarding impaired impulse control, the May 2008 VA examination report stated that "the medical record indicates a history of some impulsive behavior, such as attempts to start small businesses with little success."  A May 29, 2008 VA treatment note noted that there was no indications of impulsivity this period and the September 2015 VA examination report noted that the Veteran denied experiencing any problems with impulse control.  As such, while the Veteran may at points during the appeal period have had some impulsive behavior (though this is unclear as the May 2008 VA examination report referenced a "history of some impulsive behavior"), which was described as starting a small business that was unsuccessful, the evidence does not indicate that the overall severity of such was of the level contemplated by the 70 percent disability rating criteria, which references impaired impulse control, such as unprovoked irritability with periods of violence.

The evidence of record did not indicate that the Veteran's service-connected depression resulted in spatial disorientation.  Neglect of personal appearance and hygiene was not shown by the evidence; as noted above, the Veteran's hygiene was variously referenced as adequate and he was noted to be appropriately or well groomed.  The evidence of record did not indicate that the Veteran's service-connected depression resulted in an inability to establish and maintain effective relationships.  As discussed above, the evidence referenced the Veteran as having various family relations and references were made to friends.  Evidence documented some difficulty with family and friend relationships, seen, for example, in the SSA records that included a report from the Veteran that he had problems getting along with family, friends, neighbors or others and that he had "no interest to communicate with others" and a May 29, 2008 VA treatment note that referenced the Veteran felt disconnected from his family and his friends.  Other evidence, however, showed the Veteran as having family and friend relationships, seen, for example, in a April 2009 VA treatment note that referenced the Veteran as "still aiding family and friends" and in the September 2015 VA examination report that noted that "[t]he Veteran reported that he has friends and family (primarily his wife's family) with whom he socializes frequently."  As such, while the Veteran may have had some level of difficulty with family and friend relationships, the evidence does not indicate that the overall severity of such was of the level contemplated by the 70 percent disability rating criteria, which references inability to establish and maintain effective relationships.  

With respect to difficulty in adapting to stressful circumstances (including work or a worklike setting), SSA records included a May 2008 report from the Veteran that he avoided stress because it overwhelmed him.  A May 2009 VA treatment note noted that the Veteran "has been effectively managing his interpretations of events and relationships and this has resulted in less experienced stress and depression."  An October 2009 VA CWT note referenced that the Veteran reported that that too much noise or too many people caused stress (and also noted that that he can work around people but "does not like alot of interaction with too many people), but does not address whether the Veteran had difficulty adapting to such stress.  Overall, there is limited evidence related to the issue of the Veteran's ability to adapt to stressful circumstances and it is not clear if the Veteran's service-connected depression resulted in difficulty in adapting to stressful circumstances (including work or a worklike setting), as provided in the 70 percent disability rating criteria.   

With respect to suicidal ideation, as documented above, such was present at points during the appeal period.  For example, an August 2007 VA treatment note referenced the Veteran reporting passive suicidal ideation, without plans.  The Veteran also denied suicidal ideation at various points, seen, for example, in the May 2008 VA examination report (thought it was also noted that the Veteran stated "if he was killed accidentally, that would be 'okay'") and September 2015 VA examination report.  As such, at least for portions of the appeal period, the Veteran exhibited suicidal ideation, as contemplated by the 70 percent disability rating criteria.  The presence of a single (or two if difficulty in adapting to stressful circumstances is considered) example symptom provided by the 70 percent disability rating criteria for a period of time does not, however, warrant an increased rating.  Instead, as indicated by the preceding discussion, when evaluating the Veteran's overall disability picture and symptomatology, such more nearly approximates a 50 percent disability rating.  

In addition, a still higher 100 percent disability rating is not warranted.  Although, as outlined, the Veteran's service connection depression has significant effects on his functioning, the evidence of record does not demonstrate both total occupational and social impairment.  With respect to social impairment, as previously discussed, the evidence variously referenced the Veteran as having relationships with friends and family and although the Veteran may have had some level of difficulty with such relationships, total social impairment was not shown.  

As importantly, with respect to the example symptoms provided for the 100 percent disability rating criteria, the evidence of record did not show such symptoms or symptoms of similar severity.  Regarding gross impairment in thought processes, such was not shown by the evidence, as indicated by the previous discussion above concluding that the Veteran did not have deficient thinking.  While the evidence showed that the Veteran's thinking was impacted by his service-connected depression, such impact more approximated the 50 percent disability rating criteria and the evidence did not indicate that gross impairment was shown.  With respect to gross impairment in communication, as noted above, while at one point the Veteran's speech was referenced as "slowed," the Veteran's speech was also variously referenced as logical, coherent, goal directed, readily spontaneously, regular rhythm, rate and volume and by the September 2015 VA examination report as having no abnormalities.  Based on the evidence, the Board concludes that gross impairment in communication was not shown.  
Regarding persistent delusions or hallucinations, delusions were variously denied.  As noted, auditory hallucinations were reported at points during the appeal period, but such were also denied at points, and when reported, there was no indication that such were "persistent," as contemplated by the 100 percent disability rating criteria.  Regarding grossly inappropriate behavior, such was not shown by the evidence (the May 2008 VA examination report noted that the Veteran reported no recent inappropriate behaviors and the September 2015 VA examination report noted that the Veteran denied behavioral problems since the last VA examination).  With respect to persistent danger of hurting self or others, as previously discussed, suicidal ideation was present at points during the appeal period.  When suicidal ideation was referenced, however, it was usually noted that the Veteran lacked plans, as seen in an October 2009 VA CWT note that stated that he had fleeting thoughts of suicide with no plan or intention of harming himself.  In addition, while the Veteran did report suicidal ideation at points, he also denied such thoughts.  Homicidal ideation was consistently denied.  As such, the evidence does not show persistent danger of hurting self or others.

Regarding intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), such was not shown by the evidence.  As previously discussed, neglect of personal appearance and hygiene was not shown by the evidence and the Veteran's hygiene was variously referenced as adequate and he was noted to be appropriately or well groomed.  Also, the May 2008 VA examination report noted that the Veteran described no significant difficulties with ADLs (but did note that the Veteran reporting having difficulties with his ability to organize daily activities).  While the SSA records included a Psychiatric Review form that noted moderate restrictions of ADLs and the Veteran described difficulty motivating himself to dress, bathe and shave, it was not noted that he had intermittent ability to perform such activities.  As such, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) was not shown by the evidence.

Disorientation to time or place was also not shown by the evidence, as seen, for example, by the evidence that noted the Veteran as oriented in all spheres.  Memory loss for names of close relatives, own occupation, or own name was also not shown by the evidence.  The evidence did indicate that the Veteran had memory problems, as variously noted.  There is no indication, however, that such memory problems were of the severity contemplated by the 100 percent disability rating criteria, which references loss for names of close relatives, own occupation, or own name.    

Taken as a whole, the Board finds that throughout the period on appeal, the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 50 percent disability rating criteria, which contemplates occupational and social impairment with reduced reliability and productivity.  The Board emphasizes that the preceding discussion is not meant to indicate that the Veteran does not experience occupational or social impairment as a result of his service-connected depression.  The evidence shows that the symptoms of the Veteran's service-connected depression are significant, which is reflected by the 50 percent disability rating assigned throughout the period on appeal.  Throughout the period on appeal, the preponderance of the evidence, however, is against a finding that the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 70 percent (or higher) disability rating criteria.

The Board also emphasizes that it has not limited it review to the specific examples given in the rating criteria to find that a higher rating is not warranted.  See Mauerhan v. Principi, supra.  The Veteran's symptoms, (depressed mood, crying episodes, isolative behavior, anhedonia, chronic sleep impairment, motivation, focus and concentration difficulties, anxiety, suicidal ideation, suspiciousness and paranoia, racing thoughts, memory problems, auditory hallucinations, irritability and poor energy), have not been found to rise to the level of severity contemplated by those at the 70 percent level. 

The Board acknowledges the Veteran's representative's contentions and has considered such.  In a July 2011 Appellant's Brief, the representative referenced the May 2008 VA examination report's notation that the Veteran's symptoms were chronic and severe and that the examiner "stated [the Veteran] was limited in his ability to be employed."  The representative also referenced that SSA disability benefits had been granted.  A March 2016 Appellant's Post-Remand Brief argued that a higher disability rating was warranted for the Veteran's service-connected depression based on "severe symptoms."  The Board notes that the Veteran's service-connected depression and symptoms were variously referenced throughout the appeal period as mild, moderate, moderate to severe, severe, significant and debilitating; such has been considered by the Board in reaching its decision.  The Board also notes, as referenced, that SSA disability benefits appear to have been granted on the basis of the Veteran's mental health disability.  While SSA decisions are not controlling, they are pertinent to the Veteran's claim and such decision (and other SSA evidence) has been considered.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While consideration has been given to this evidence (and the Veteran's representative's arguments), for the reasons outlined above, the Board concludes that, throughout the period on appeal, the preponderance of the evidence is against a finding that the Veteran's depression symptoms and disability picture are of the level of severity contemplated by the 70 percent (or higher) disability rating criteria

In conclusion, the Board finds that, throughout the period on appeal, a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected depression and therefore the Veteran's claim is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

Extraschedular

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The first Thun element is not satisfied in this case.  The Veteran's service-connected depression was manifested by a variety of signs and symptoms, which were discussed in detail above.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, to include the Veteran's symptoms.  See id.  Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which due to the various symptoms discussed above resulted in occupational and social impairment with reduced reliability and productivity.  In short, there is nothing exceptional or unusual about the Veteran's service-connected depression because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

In addition, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is only service-connected for a single disability, depression, and therefore Johnson is not applicable.
IV.  TDIU

Legal Criteria

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent).  See 38 C.F.R.         § 4.16(a) (2015).  

When the threshold percentage requirements for a schedular TDIU are not met, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2015) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b) (2015).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. § 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

Analysis

In this case, the Veteran's only service-connected disability is depression, which has been assigned a 50 percent disability rating throughout the period on appeal (to include as decided in this decision).  As such, the Veteran has not met the threshold requirement for a schedular TDIU at any point during the appeal period.  See 38 C.F.R. § 4.16(a) (2015).

As noted, the Board is unable to grant entitlement to a TDIU on an extraschedular basis in the first instance.  The remaining issue, therefore, is whether the evidence indicates that the Veteran's case should be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  The crucial inquiry is whether the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," as outlined in 38 C.F.R. § 4.16(b) (2015).

The Veteran submitted a VA Form 21-8940 in September 2015, on which he reported that his service-connected depression prevented him from securing or following any substantial gainful occupation, that he last worked full time and became too disabled to work in July 2008, that he had not had any employment in the last 5 years, that he had tried to obtain employment as a Security Guard since he became too disabled to work, that he had three years of college education and that he also had training in Network Administration (which was noted to not being finished).  As discussed above, an SSA Work History Report form noted the Veteran worked as a housekeeping supervisor from 1989 to 1999, as a restaurant runner from 2000 to 2001, as Military Police from 2001 to 2004, as security from 2003 to 2006 and as a product selector (in a warehouse) from 2006 to 2007.  A SSA Disability Report form completed by the Veteran noted that he injured his back at work in April 2007, was on light duty before resuming regular duty and re-injured his back in June 2007.  In review, it appears that the Veteran last worked in July 2007 and that this employment ended following an on the job physical injury.  While the record noted various subsequent attempts to obtain a job, no job was obtained and it appears that the Veteran was not employed throughout the period on appeal.  

Upon review, the evidence of record indicates that the Veteran's service-connected depression has resulted in occupational impairment.  As discussed above, a 50 percent disability rating has been assigned throughout the period on appeal for this disability.  The evidence shows that the symptoms of the Veteran's service-connected depression are significant, which is reflected by the 50 percent disability rating assigned throughout the period on appeal.  The evidence, however, does not indicate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected depression.  

As previously discussed, on his February 2008 VA Form 9, the Veteran stated that "I find it very difficult to find and hold a job because of my depression.  My confidence and motivation is so low that I find it hard to function."  In addition, the May 2008 VA examination report referenced that "[m]ultiple stressors were noted throughout the record, including...his loss of work due to medical and psychiatric difficulties."  It was noted that the Veteran had not returned to work since July 2007 and that he "feels unable to return to work, due to difficulties with concentration, depression, and related symptoms."  It was also noted that the Veteran "reports other psychosocial stressors which have exacerbated his current condition and have caused his limited ability to engage in occupational and social activities."  SSA records included a Disability Determination and Transmittal form, which noted that the Veteran was disabled and his disability began July 2007 and that his primary diagnosis was affective disorders.  On a SSA Symptom Questionnaire, the Veteran reported being limited in his activities due to depression, concentration and memory problems.  On a SSA Function Report completed by the Veteran he stated that he "used to be able to work.  I used to enjoy reading and looking things up on the internet.  I am no longer able to do these things due to my severe depression, lack of motivation, concentration and memory problems, racing thoughts, pain in my neck, lower back and legs."  On a SSA Work History Report form, regarding how his conditions limit his ability to work, the Veteran referenced various physical issues and stated that he had trouble concentrating, focusing and sleeping because of racing thoughts, trouble remembering things and retaining information, that he feels tired all the time and lacks energy because of his depression, that he lacks motivation and desire to do things because of feelings of sadness and that he isolates himself and prefers to be alone and does not like leaving his house.  A Psychiatric Review form completed by Dr. J.G. on May 20, 2008 (noted to be an assessment from July 2007 to the present) noted MDD, noted moderate restrictions of ADLs, marked difficulties in maintaining social functioning and marked difficulties in maintaining concentration, persistence or pace.  An October 2009 VA CWT note stated that the Veteran's functional limitations were having trouble thinking, focusing and short term memory loss.
The September 2015 VA examination report noted the Veteran's level of occupational and social impairment with regard to his MDD as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran reported experiencing symptoms consistent with MDD, recurrent, mild, with anxious distress, including depressed mood, anxiety, chronic sleep impairment, poor energy and concentration and memory difficulties.  The examination report including a finding of mild memory loss, such as forgetting names, directions or recent events.   It was also noted that the Veteran had not worked since July 2008 and that "[t]here are several reasons for his unemployment including his ongoing knee and back pain, memory difficulties, and the fact that he is not authorized to work in Venezuela given his immigration status."  The examiner stated that it was less likely as not that the Veteran's depression "alone would render him unable to obtain or retain gainful employment."  The examiner also stated that that "[g]iven the improvement in his depressive symptomatology, and the fact that there are multiple reasons for his unemployment, it is less likely than not (less than 50/50 probability) that the Veteran's major depression alone would render him unable to obtain or retain gainful employment at this time."  With respect to reasons for unemployment, the examiner referenced physical limitations and that the Veteran was not authorized to work in Venezuela.  The examiner also stated that stated that "[i]t appears that while depression and difficulties concentrating had contributed to his occupational difficulties in the past, the Veteran's physical limitations, namely from his back injuries resulting from work related injuries, made it very difficult to continue working."

This evidence, and other evidence of record, indicates that the Veteran's service-connected depression did result in occupational impairment.  Regarding the symptoms referenced as impacting the Veteran's ability to work, to include depression and concentration, memory, focus and motivation problems, the Board acknowledges the presence of such symptoms (as well as other symptoms) during the appeal period, but concludes that the severity of such symptoms was not such that it resulted in the Veteran being unable to secure and follow a substantially gainful occupation.  In this regard, while the May 2008 VA examination report referenced that the Veteran "reports other psychosocial stressors which have exacerbated his current condition and have caused his limited ability to engage in occupational and social activities," the examiner referenced "limited ability to engage in occupational...activities" and did not state that the Veteran was unable to engage in occupational activities (or that he was unable to secure and follow a substantially gainful occupation).  Also, while the examiner referenced that "[m]ultiple stressors were noted throughout the record, including...his loss of work due to medical and psychiatric difficulties," this statement related loss of work both to medical and psychiatric difficulties and not solely to his service-connected depression.

In addition, the September 2015 VA examination report included an opinion, with accompanying rationale, that it was less likely as not that the Veteran's MDD "alone would render him unable to obtain or retain gainful employment."  While it was noted that the Veteran had not worked since July 2008 and that "[t]here are several reasons for his unemployment including... memory difficulties," the examination report including a finding of mild memory loss, such as forgetting names, directions or recent events.  The examiner also stated "depression and difficulties concentrating had contributed to his occupational difficulties in the past."  This opinion, which was provided by a clinical psychologist, indicated that that the Veteran's service-connected depression did result in occupational impairment, but that such impairment was not of such severity to result in the Veteran being unable to secure and follow a substantially gainful occupation.  While the Board acknowledges that the ultimate TDIU determination rests with VA and not a medical examiner, the Board finds the September 2015 VA opinion to be probative evidence as to the issue on appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In review, the Board acknowledges that the Veteran's service-connected depression did result in occupational impairment during the appeal period, but concludes that the evidence does not indicate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected depression.

The Board also notes, as referenced, that SSA disability benefits appear to have been granted on the basis of the Veteran's mental health disability.  Again, while SSA decisions are not controlling, they are pertinent to the Veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board has considered the SSA decision (and other SSA evidence) in reaching its decision.  The Board has also considered the Veteran's (and his representative's) contentions, to include his lay contentions, essentially, that he was was unable to work as a result of his service-connected depression (as discussed above).  To the extent that the Veteran is competent to report such, this evidence has been considered by the Board, but greater probative weight has been assigned to the medical findings provided by the skilled and neutral medical professionals, as discussed above.
  
In conclusion, the Board finds that, throughout the period on appeal, the Veteran failed to meet the schedular requirements for a TDIU and the preponderance of the evidence is against a finding that he was unable to secure and follow a substantially gainful occupation by reason of his service-connected depression (his only service-connected disability).  As such, throughout the period on appeal, the criteria for a TDIU have not been met and referral for extraschedular consideration is not warranted and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected depression is denied.  

Entitlement to a TDIU is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


